Citation Nr: 0613100	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker



INTRODUCTION

The veteran served on active military duty from August 1965 
to July 1967.  
These claims come to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision.  

FINDINGS OF FACT

1.  The evidence fails to indicate that the veteran's skin 
disability was incurred in or aggravated by his active 
military service.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran has not alleged a valid in-service stressor 
that is verified or verifiable.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disability 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

2. The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110.  Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through application of statutory presumptions.  38 C.F.R. 
§§ 3.303(a), 3.304.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

Certain chronic diseases may be presumed to have been 
incurred in service, even if there is no evidence of such, if 
shown to have manifested to a compensable degree within one 
year after the date of separation from active military 
service, or as a result of exposure to herbicide agents.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. §  5107(b). 

A.  Skin disability

The veteran asserts his current skin problems are due to 
Agent Orange exposure while he was stationed in Vietnam.

Service personnel records reflect that the veteran served in 
Vietnam from July 1966 to July 1967 with the 86th and 163rd 
Transportation Companies as a light vehicle driver, and 
received the Vietnam Service Medal and Vietnam Campaign 
Medal.  He served with the 86th unit from February 1966 to 
August 1967, and with the 163rd unit from August 1967 to July 
1967.

Pursuant to 38 C.F.R. § 3.309(e), certain disease will be 
presumed to be service connected due to exposure to herbicide 
agents.  A veteran will be presumed to have been exposed to 
herbicide agents if he or she served in the Republic of 
Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. § 
3.307(6)(iii).  Certain diseases, including chloracne or 
other acne form diseases consistent with chloracne and 
porphyria cutanea tarda, are associated with herbicide 
exposure for purposes of the presumption.  See 38 C.F.R. 
3.309(e).  These diseases must have become manifest to a 
degree of 10 percent or more within one year after the last 
date of exposure.  38 C.F.R. § 3.307(a)(6)(ii).

The veteran served in Vietnam during the requisite time 
period, such that exposure to an herbicide agent is presumed.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
However, the medical evidence is devoid of a diagnosis of 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, or any disease associated 
with herbicide exposure.  Accordingly, service connection for 
a skin disorder as due to herbicide exposure on a presumptive 
basis is not established.

Similarly, the Board finds that service connection must be 
denied on a direct basis.  Service medical records reflect 
that the veteran was treated once for "athlete's foot" in 
January 1966, but reflect no other treatment, complaints, or 
diagnosis of a skin condition.

Post service, private physician medical records indicate that 
he was treated several times for skin problems, beginning in 
February 1994.  The examiner at a February 1994 outpatient 
visit diagnosed the veteran with contact dermatitis, probably 
secondary to poison oak.  In December 2002, he underwent a 
skin biopsy of his right cheek and abdomen.  The examiner 
diagnosed the veteran with seborrhea keratosis of the right 
cheek and excoriation of the right abdomen.  In April 2004, 
he was treated for atopic dermatitis, with blisters and 
crusting over his entire body.  The veteran reported that it 
was related to exposure to poison ivy.  

The evidence is devoid of any treatment, complaints or 
diagnosis of chronic skin problems during service.  The one 
time treatment for athlete's foot in January 1966 appeared to 
be acute in nature, and resolved itself.  Indeed, there were 
no complaints of skin problems on the July 1967 separation 
examination and he did not report symptoms of skins problems 
until 1994, more than 20 years after separation from service.  
The veteran's lay opinion that his skin complaints are 
related to service is not competent medical evidence required 
to establish service connection.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, as the preponderance of the 
evidence is against finding that the veteran's current skin 
condition is related to or was incurred in service, service 
connection is denied.

B.  PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).   

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id. at (f)(1).  In this case, however, the record 
reflects the veteran served as a light truck driver, and 
there is no record of any awards or commendations showing the 
veteran engaged in combat, such as a Purple Heart or Combat 
Infantryman Badge.  Therefore, there must be credible 
supporting evidence that the claimed in-service stressor 
actually occurred. 

In a September 2003 letter, the veteran alleged two different 
in-service stressor incidents stemming from his one-year tour 
in Vietnam, from July 1966 to July 1967.  He described being 
under "sniper fire" during guard duty at Long Binh, and in 
April or May 1967, he recounts being ambushed while on convoy 
to Chu [Lai].  He reported that his convoy (20 to 30 trucks), 
was approximately 5 or 10 miles out and came under heavy fire 
from approximately 300 to 400 enemy soldiers, and that he and 
his unit returned fire, armed with only an M-14 gun and 100 
rounds of ammunition.  Two soldiers were killed and 10 to 15 
were wounded.  He further stated that one truck made it to 
Chu Lai and later that same day brought back reinforcements.  
The attack finally ended when air support was called for 
cover and to drop napalm.  In his July 2003 Substantive 
Appeal, he also reported that he transported dead bodies.

VA made efforts to confirm the veteran's alleged stressors 
with the U.S. Army and Joint Services Records Research Center 
(JSRRC).  In a November 2004 letter, JSRRC indicated that it 
was able to confirm several attacks at Long Binh through 
Lessons Learned reports, an Annual Historical Review report, 
Monthly evaluation report, and Operational report.  According 
to the 1st Logistical Command's (higher headquarters for the 
163rd Transportation Company) Lessons Learned report and 54th 
Ordnance Company's Annual Historical Review, on February 4, 
1967, the Long Binh Ammunition Depot the was severely 
attacked, causing an estimated five million dollar loss in 
ammunition.  Enemy soldiers detonated 12 high explosive 
ammunition storage pads.  The enemy attempted another 
sabotage attack just two days later.  

Through Lessons Learned reports from Headquarters, 11th 
Armored Cavalry Regiment, the JSRRC also confirmed that this 
unit's convoy staging location in Long Binh was attacked on 
April 17, 1967, by an unknown size enemy force using claymore 
mines, small arms, hand grenades and rifle grenades, 
resulting in four U.S. members killed and 20 wounded.  
However, no fire was returned due to close proximity of other 
friendly military and civilian elements in the area.  

Although these events were confirmed, there are significant 
differences between these confirmed events and the veteran's 
described in-service stressors.  The veteran did not report 
an attack on an ammunition depot as an in-service stressor.  
Furthermore, taking judicial notice of a fact not subject to 
reasonable dispute, see McCreary v. Nicholson, 19 Vet.  App. 
324, 327 (2005), the city of Chu Lai is approximately 300 to 
400 miles from the city of Long Binh, and for a vehicle to 
successfully arrive and then return back to the ambush site 
in the amount of time described by the veteran, seems 
implausible.  Notwithstanding, the veteran asserted he, along 
with his unit, returned fire with only an M-14 gun, and that 
the assault was ended with air cover and napalm drops.  The 
JSRRC report expressly stated that no fire was returned 
during the Long Binh attack due to the close proximity of 
friendly and civilian elements.  Moreover, there was no 
mention of the veteran's unit handling dead bodies as he 
described.   

Because the veteran's claimed stressors are unrelated to 
combat, their occurrence must be supported by credible, 
corroborative evidence.  Although the medical evidence 
reflects the veteran is currently diagnosed with PTSD, his 
file is devoid of evidence corroborating any of his alleged 
stressors.  As such, a basis upon which to establish service 
connection for PTSD has not been presented, and the veteran's 
claim is denied.   

Duty to notify and assist

Finally, the Board finds that VA has satisfied all duties to 
notify and assist the veteran with respect to the claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  VA made 
all efforts to notify and to assist the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The RO sent correspondence to the 
veteran in November 2002 and April 2005, which discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, and the 
pertinent laws and regulations.  

Any defect with regard to the timing of the notice to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
his claims.  Pelegrini v. Principi, 18 Vet.  App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet.  App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed.  Cir. Apr. 5, 2006).  
Although the veteran was provided notice of the type of 
information and evidence needed to substantiate his claim, he 
was not provided with notice of the type of evidence 
necessary to establish an evaluation or effective date for a 
possible award.  Despite inadequate notice regarding these 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a decision.  As the Board has 
concluded that the preponderance of the evidence is against 
the claims for service connection, and any question as to the 
appropriate evaluation or effective date to be assigned is 
moot.  See Bernard v. Brown, 4 Vet.  App.  384 (1993); 
Dingess/Hartmann v. Nicholson, 19 Vet. App.  473 (2006).  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, VA has satisfied its 
"duty to notify" the appellant.

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant private 
treatment records, and although there is medical evidence of 
current disabilities, the evidence fails to establish that 
these disabilities are related to verifiable, in-service 
events.  Thus, a VA examination is therefore not warranted.  
There are no indications that relevant records exist that 
have not been obtained.  Thus, VA has satisfied its duties to 
notify and assist and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.  
App. 540, 546 (1991); 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  

ORDER

Service connection for a skin disability is denied.

Service connection for PTSD is denied.



____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


